Citation Nr: 1706207	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-30 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether a reduction in the disability rating from 100 percent to 40 percent for service-connected prostate cancer was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, VA.  

In a VA Form 9 filed by the Veteran in November 2011, he requested a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled for April 2016; however, the Veteran requested this hearing be rescheduled.  Instead, the appeal was forwarded to the Board.  In a July 2016 remand, the Board ordered the RO to afford the Veteran another hearing.  Another Board hearing was scheduled for October 2016, and the Veteran again requested this hearing be rescheduled.  A third hearing was thus scheduled for January 2017, at which time the Veteran both failed to appear for his scheduled hearing and failed to submit, prior to the hearing date, either notice or good cause for his absence.  

Subsequent to that time, VA received a February 2017 statement from the Veteran explaining that he was unable to attend the January 2017 hearing due to transportation issues, and requesting a fourth hearing be scheduled.  After having considered the record, this motion for a fourth hearing is denied.  The Veteran was previously scheduled for Board hearings on three prior occasions, and did not report.  While on those prior occasions he did contact VA in advance of his hearing to state he would be unable to attend, he failed to do so on this occasion, only contacting VA two weeks after his hearing date had passed.  Finally, in his February 2017 statement, he wrote that driving long distances is difficult at his age, suggesting he may be unable to attend any future hearing, should one be scheduled.  Thus, the Board finds good cause has not been presented, and the motion for a new hearing is denied.  His appeal will be considered on the merits.  38 C.F.R. §§ 20.702, 20.704.  


REMAND

A review of the record reflects that further development is necessary.  The Veteran was afforded a VA examination in July 2010 and at that time, the Veteran's prostate cancer was noted to be in remission.  

Subsequent to the examination, in his notice of disagreement the Veteran reported that since his radiation his situation was constantly changing and further alleged that a recent cat scan was done for his pancreas and that may show evidence of metastasis.  

The record includes a June 2011 VA treatment note that reported a history of pancreatitis and a CT scan in February that showed thickening in the tail of the pancreas.  A follow up CT scan was recommended.  A July 2011 VA general progress note that includes the impression of a computed tomography scan.  This note indicated there was

interval diminution in the size of the left pancreatic tail "mass" though the area is not normalized in appearance.  While the area most probably represents improving changes from the patient's known history of pancreatitis, the possibility of a neoplastic process cannot, of course, be entirely excluded.

The most recent VA treatment records are from September 2011.  Based upon the Veteran's statement and the 2011 records which indicate a neoplastic process could not be excluded, an attempt should be made to obtain any possible additional VA treatment records which may be available and may clarify whether the mass represents metastasis of the prostate cancer.   Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records since September 2011.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available

2. The RO then should have the Veteran scheduled for a VA genitourinary examination to ascertain the current severity and manifestations of his service-connected prostate cancer, to include identification of any remission periods or recurrence of the disease process.  Following a review of all of the relevant medical evidence in the claims file, the clinical evaluation and any tests that are deemed necessary, the examiner is should indicate whether the Veteran has a current diagnosis of prostate cancer and whether there has been remission, local recurrence or metastasis since July 2010, to include the nature and severity of any recurrence of the prostate cancer, if found.  

The examiner should address the July 2011 CT scan that noted a left pancreatic tail mass.

3. After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §  7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).





